I. 1 bday oo

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 1 of 18

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW Y
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. C

D. G. SWEI€
GENERAL D

ROUGH AND READY,
Spoliation-notice@n

K
PRONI

(ERT, C/O
ELIVERY
ICA 95975
wilbox.org

July 26, 2019

Jason Goodman, CEO
Multimedia Systems Designs, Inc.
252 7 Avenue, APT #6S

New York, NY 10001-7334

CLERK

PRO SE DIVISION, ROOM #200
U.S. District Court for the SDNY

500 Pearl Street

New York, New York 10007-1312

SUBJECT: PROPOSED DISQUALIFICATION OF PRESIDING JUDGE -
PART FOUR

REF: (a) ROBERT S. MUELLER, III (former special counsel)

(b) SWEIGERT V. GOODMAN,
CIVIL CASE #: 1:18-CV-08653-VEC
JUDGE VALERIE E. CAPRONI

Good Morning:

1. This letter is an attempt to ascertain the intentions of the defendant (Goodman)
concerning a motion proposed by the plaintiff (undersigned). The purpose of the prope
motion is to examine the supporting rationale for the proposed disqualification of the c

presiding judge.

psed

urrent

 
J. re i,

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 2 of 18

1

   

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

2. Below is a summary list of the current issues that appear to pose a conflict of interest for

the present presiding judge (PJ) that may involve her honor’s personal feelings or bias.

 

Robert S. Mueller, III (ref: (a)) former boss

and colleague

Ref: (a) appointed the PJ to the position of
General Counsel for the F.B.I. betwe¢n 2003
and 2011.

 

David Charles Hawkins (“forensic
economist” for Jason Goodman) accusations
concerning child snuff films by LGBTQ elites
D.O.J. PRIDE (PJ may have been a member
of D.O.J. PRIDE)

Allegations that D.O.J. PRIDE arranged for
child murders as content for snuff films.
High ranking D.O.J. personnel purportedly

involved.

 

Cover-up of the involvement of the New York

FBI. field office

COUNT SEVEN of ECF Doc. No. 5
addresses allegations about state actors within
the F.B.I. N.Y.C. field office assisting Jason
Goodman, to include former Special Agent
Robyn Gritz and “Thomas Paine”, aka
Michael Moore of West Chester, PA.

 

 

Involvement of Larry Klayman, esq. and his
client “Dr.” Jerome Corsi in litigation aimed
at ref: (a) concerning mis-use of F.B.I.

resources

Basic theme promulgated by Jason

 
 
 

is that ref: (a) is a “traitor” that participated in
the cover-up of the 9/11 investigation; to
include the damage at the Pentagon caused by
a ground-based missile fired from a ruck (see
former Special Agent Robyn Gritz

investigation).

 

Oakey Marshall Richards (aka “Deep
Uranium” and “Rock Hudson”) F.B.I.

contract informant.

 

 

Possible cover-up by the PJ of the
involvement of a paid F.B.I. informant in the
closure of the Port of Charleston, S.C.
June 14, 2017.

on

 

 

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 3 of 18

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

3. To clarify issues related to Larry Klayman, esq., please take note that the Bar Association
of the District of Columbia (ethics committee) has recommended the suspension of Mr.

Klayman’s law license for 33 months (see below).

The Washington Jost

 

 

Legal Issues

Ethics panel for D.C. bar seeks to suspend
conservative attorney Larry Klayman for 33
months

 

Internet URL: https://www.washingtonpost.com/local/legal-issues/ethics-panel-of}dc-bar-

seeks-to-suspend-conservative-attorney-larry-klayman-for-33-
months/2019/07/24/24d3bfd2-ad55-11e9-8e77-

03b30bc29f64 story.html?noredirect=on&utm_ term=.64f68b068ef1

 

By Spencer S. Hsu
July 25 at 7:14 PM

A legal ethics panel for members of the District of Columbia bar has recommended
suspending conservative attorney Larry Klayman from practicing law for 33 months for
“egregious” misconduct in 2010 while representing a woman who refused his romanti
advances.
A report made public Wednesday by a hearing committee of the D.C. Court of Appeals’
disciplinary arm recommended that Klayman be required to prove his rehabilitation amd fitness
to gain reinstatement.

Klayman, 68, a Washington fixture whose active cases include lawsuits against Trum

confidant Roger Stone and Infowars founder Alex Jones on behalf of writer and conspiracy

 

   
  

 

 

 
Li,

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 4 of 18

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

 

theorist Jerome Corsi, denied the allegations and can appeal the panel’s findings, whicl were
contained in a 185-page report.

 

 

 

4, As you are well aware, Mr. Klayman has appeared on your “CrowdSource The Truth”
podcasts (distributed to over twelve (12) social media sites) more than two dozen times.) Mr.
Klayman is presently the legal counsel for “Dr.” Jerome Corsi in litigation against ref: (a). You
appeared with Mr. Corsi in a YouTube “simulcast” yesterday (video content broadcast dn two

channels simultaneously). Please see below.

subscribestar.com/crowdsourcethetruth
patreon.com/crowdsourcethetruth

 

Analyzing Special Counsel Mueller’s Extremely
"Special" Testimony with Special Guest Dr Jerome

Corsi
i Jason Goodman
»  » Subscribed :
ubscribed Mi 62K 6,330 views
= Adio = a} Share eee More ig 489 5 25

 

| Streamed live 23 hours ago

 
Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 5 of 18

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

 

In his new book, "Silent No More” Dr. Jerome Corsi shares with us, in great detail, the gross

Mueller's totally incompetent testimony on Capitol Hill yesterday many are asking
more probing questions about the nature of the investigation. Dr. Corsi joins me to shi

mistreatment he suffered at the hands of Robert Mueller's corrupt investigative nee After

ven
e his

unique insights as one of the countries top political experts in a unique position having spent

his own time in the eye of Mueller's feckless, manufactured storm. [emphasis added]

 

visit Dr. Corsi's website — https://corsination.com/

 

Internet URL: https://www.youtube.com/watch?v=tLinyY38igA

™ Analyzing Special Counsel Mueller's Extrem
"Special" Testimony with Special Guest Dr J
Jerome Corsi

Streamed 16 hours ago + 3,367 views

In his new book, "Silent No More” Dr. Jerome Corsi shares with ug
detail, the gross mistreatment he suffered at the hands ...

NEW

 

 

Analyzing Special Counsel Mueller's Extremely
"Special" Testimony with Special Guest Dr Jerome
Corsi

a 3 Jerome Corsi <<
Wieaiecm 40K .
3,493 views
sf aca Am Share eee Hore 1@ 375 Pl ve

ely
eron...

, in great

 

| Streamed live 23 hours ago

 

 
1 L Ll |

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 6 of 1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

 

 
 

In his new book, "Silent No More" Dr. Jerome Corsi shares with us, in great detail,
mistreatment he suffered at the hands of Robert Mueller's corrupt investigative team.
Mueller's totally incompetent testimony on Capitol Hill yesterday many are asking, e1
probing questions about the nature of the investigation. Dr. Corsi joins me to share hi

time in the eye of Mueller's feckless, manufactured storm.

visit Dr. Corsi's website — https://corsination.com/

 

Visit www.crowdsourcethetruth.com

insights as one of the countries top political experts in a unique position having spent/his own

fter
en more
unique

 

 

Internet URL: https://www.youtube.com/watch?v=gPkKHDOSAVVY

5. The Corsi/Goodman simulcast indicates an aspect of inextricably intertwined.

6. As a courtesy to you, I have attached the recent ORDER of the U.S. District Court in the

Eastern District of Virginia admonishing you for the submission of frivolous pleadings

attached).

(see

7. In view of the foregoing, it appears the most prudent course of action is for the presiding

judge to recuse herself from this lawsuit.

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this” —_/

day of July, 2019.

 

DSF

D. G. SW

7.9¢:13

(EIGERT

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 7 of 18
Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 1 of 10 PagelD# 2602

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

ROBERT DAVID STEELE, et al.,

Plaintiffs,
v. Civil Action No. 3:17cv601
JASON GOODMAN, et al.,

Defendants.

MEMORANDUM OPINION

This matter comes before the Court on four motions, all pertaining to discovery:

(1) pro se! Defendant Jason Goodman’s “Motion for Protective Order and Motion
to Stay Discovery,” (“Goodman’s Discovery Motion”), (ECF No. 109

we

(2) Plaintiffs Robert David Steele and Earth Intelligence Network’s (“EIN,” and,
collectively with Steele, “Plaintiffs”) Motion for Sanctions, (ECF No. 121);

(3) Plaintiffs’ Motion to Compel Discovery, (ECF No. 126), and the relate
Discovery Chart, (ECF No. 136); and, -

a

(4) Plaintiffs’ Motion for Protective Order, (ECF No. 127).

The motions border on unintelligibility, and a review of the parties’ other filings complicate
matters further. Critically, Goodman and Plaintiffs (collectively, “Parties”) consistently fail to
satisfy all Local Rules for the Eastern District of Virginia. As a result, the Court will not/ decide

the merits of these motions in their current form.

 

' District courts have a duty to liberally construe pro se pleadings. Bracey v. Buchanan,
55 F. Supp. 2d 416, 421 (E.D. Va. 1999). But the Court cannot act as a pro se litigant’s
“advocate and develop, sua sponte, statutory and constitutional claims that the [litigant] failed to
clearly raise on the face of [the] complaint.” Newkirk v. Cir. Ct. of Hampton, No. 3:14cv372,
2014 WL 4072212, at *1 (E.D. Va. Aug. 14, 2014).

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 8 of 18
Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 2 of 10 PagelD# 2603

I. Goodman’s Protective Order and Motion to Stay Discovery

In what purports to be a Motion for Protective Order and for Stay of Discovery,

Goodman seeks a relief from engaging in discovery for this case via improper procedure and

 

based on upon several faulty positions. First, Goodman’s Discovery Motion does not comply
with Local Rule 7(F)(1), which states, in relevant part: “All motions, unless otherwise directed
by the Court and except as noted herein below in subsection 7(F)(2),”! shall be accompanied by
a written brief setting forth a concise statement of the facts and supporting reasons, along with a
citation of the authorities upon which the movant relies.” E.D. Va. Loc. Civ. R. 7(F)(1).
Goodman’s Discovery Motion consists of a single document in which Goodman moves the
Court to stay discovery and enter a protective order in his favor and without making any
substantial arguments in support of his motion.? Goodman failed to file his supporting biief
separate from the motion itself, as required by the Local Rules.
As to compliance with the Federal Rules of Civil Procedure, Rule 26 governs the broad

scope of discovery:

   
  
  
   
 
 
 

 

Parties may obtain discovery regarding any nonprivileged matter that is relevant t
any party’s claim or defense and proportional to the needs of the case, considerin:
the importance of the issues at stake in the action, the amount in controversy, th
parties’ relative access to relevant information, the parties’ resources, th
importance of the discovery in resolving the issues, and whether the burden o
expense of the proposed discovery outweighs its likely benefit

 

2 “Unless the court directs otherwise, briefs need not accompany motions for: (a) 4 more
definite statement; (b) an extension of time to respond to pleadings, unless the time has already
expired; and (c) a default judgment.” E.D. Va. Loc, Civ. R. 7(F)(2).

3 For example, without offering any factual support for his conclusory position, Gdodman
argues that “discovery of personal information would not have proportional importance to|the
resolution of Plaintiff[s’] claims.” (Goodman Disc. Mot. 3, ECF No. 109.) Goodman c
refuse to engage in discovery because he believes it is not appropriate under the law. The Court
makes those determinations. Goodman’s alleged noncompliance with discovery and disclosures
lacks legal justification.
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 9 of 18
Case 3:17-cv-O0601-MHL Document 154 Filed 07/25/19 Page 3 of 10 Pagell# 2604

Information within this scope of discovery need not be admissible in evidence to
be discoverable.

Fed. R. Civ. P. 26(b)(1). Of course, discovery matters fall within the Court’s sound discretion,

and Goodman parrots the Rules when noting that “the court may grant an order to deny, limit or

 

restrict discovery to ‘[p]rotect a participant or other person from undue annoyance, burden,

  
 
  
  
   
   
  
 

harassment or oppression.’” (Goodman Disc. Mot. 3 (quoting Fed. R. Civ. P. 26(c)(1) (emphasis
omitted)).)

But in relying on Rule 26(c)(1), Goodman fails to satisfy an additional proced
prerequisite: “The motion must include a certification that the movant has in good faith
conferred or attempted to confer with other affected parties in an effort to resolve the dispute
without court action.” Fed. R. Civ. P. 26(c)(1). Goodman’s Discovery Motion meanders along a
series of communications with Counsel for Plaintiffs regarding the Rule 26(f) Conferen
focusing almost exclusively on alleged failures by Plaintiffs’ Counsel. This does not constitute
the kind of certification, or good faith attempt, that the Federal or Local Rules require.

Even were the Court to overlook these procedural defects, Goodman’s Discovery Motion
fails to raise legally relevant arguments. Goodman generally makes two arguments in favor of
entering a protective order, neither of which persuade the Court. First, Goodman essentially
argues his case: “Plaintiff has failed to make a legitimate claim for which relief can be granted.”
(Goodman Disc. Mot. 2.) Goodman previously filed a Rule 12(b)(6) Motion to Dismiss, (ECF
No. 45), which the Court denied, (ECF No. 86). Goodman’s insistence that Plaintiffs c
prevail at trial cannot form the basis to refuse engaging in discovery.

Second, Goodman argues that Plaintiffs and Negron are conspiring against him,

According to Goodman, Plaintiffs and Negron “are cooperating to use this instant legal action as

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 10 of 14
Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 4 of 10 PagelD# 2605

a burdensome weapon of harassment against [Goodman] and to chill [Goodman’s] journalistic
investigations into alleged criminal activity.” (Goodman Disc. Mot. 5.) Though Goodman

attaches copies of what purport to be email chains, he cites to no factual evidence in support of

 

this claim, except to state that parties have engaged in settlement discussions—activity which
this Court encourages among parties. See, e.g., In re A.H. Robins Co., No. 98-1825, a WL
55394 (4th Cir. Feb, 8, 1999) (“The law strongly favors settlement of litigation.”) Goodman’s
unsupported accusation cannot drive the scope of discovery in this matter.

Although the Court remains mindful that it must construe Goodman’s pleadings liberally,
Goodman must still comply with the Federal Rules of Civil Procedure, the Local Rules for the
Eastern District of Virginia, and applicable law. The Court will deny the Motion.

II. Plaintiffs’ Motion for Sanctions

By separate motion, Plaintiffs seek sanctions against Goodman for allegedly posting
offensive social media material while this case pends, and for filing false and harassing papers in
this Court which, according to Plaintiffs, amount to vexatious and defamatory representations
that violate Fed. R. Civ. P. 11(b)(1) and 11(b)(3). (Mem. Supp. Mot. Sanctions 5, ECF No. 122.)
Experienced counsel, not a pro se litigant, places this motion (and several similarly fervent
filings regarding discovery) on the docket.

It is with chagrin that Court must begin to address this motion by observing that, despite
assistance by counsel, Plaintiffs engage in ad hominin attacks against Goodman which the Court

cannot tolerate. Whatever the legal merits of Plaintiffs’ Motion for Sanctions, the Court|will not

 

4 The Court expresses dismay at Plaintiffs’ response in opposition to the Discovery
Motion. Whether Plaintiffs prevail or not, Counsel shall refrain from dubbing any litigant before
the Court as “childish,” or as engaging in “unprofessional theatrics” or “juvenile ne
(Resp. Disc. Mot. 1, ECF No. 115.) A conclusory statement that “Plaintiffs and their counsel

refuse to engage Goodman,” (id.), falls well below the standard of practice this Court expects.
4

 
te 4 i!

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 11 of 18

Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 5 of 10 PageiD# 2606

consider motions declaring that a litigant—especially a pro se litigant—has “made a fooljof

himself.” (Id. 1; see also, supra, n.4.) The Court reminds Counsel for Plaintiffs that, as qn

 

officer of the Court, he may be sanctioned for engaging in conduct unbefitting of this 7
rs

Local Rule 83.1(J), which pertains to “Courtroom Decorum,” has equal force on the pap

“Counsel shall at all times conduct and demean themselves with dignity and propriety.” E.D.

Va. Loc. Civ. R. 83.1(J). The Court will deny without prejudice the Motion for Sanctions. (ECF

No. 121.)

 

Although the Court denies the Motion for Sanctions, the Court chooses to addres:

  
 
 
 
 
 
 

procedural lapses in Goodman’s filings in response to the Motion for Sanctions. In doin
Court recognizes Goodman’s pro se status, but reiterates to him that—like any other litig
before the Court—he cannot exempt himself form the rules or the law. If he continues t
Goodman risks his filings being disregarded, monetary or other sanctions against him, or
For instance, in response to Plaintiffs’ Motion for Sanctions, Goodman improper!
document entitled “Defendant’s Sworn Statement,” which, in deference to his pro se stati
Court allows and refers to as the “Response to the Motion for Sanctions.”> (ECF No. 13
After Plaintiffs filed their reply, Goodman filed another document related to the Motion
Sanctions entitled “Defendant’s Amended Response to Plaintiff's Motion for Rule 11

Sanctions.” (ECF No. 139.)

several

so, the
t

do so,

both.
filed a

s, the

)

Goodman cites no authority that would permit him to amend his response to the Motion

for Sanctions without leave of Court. The Local Rules of the Eastern District of Virginia

expressly provide that a moving party may file a motion; the opposing party must file a response;

 

> The Local Rules require a party to file a “response” to a motion, and parties should title

their documents in accordance with standard procedure. See E.D, Va. Loc. Civ. R. 7(F)(1).

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 12 of 18
Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 6 of 10 PagelD# 2607

and the moving party may file areply. See E.D. Va. Loc. Civ. R. 7(F)(1). “No further briefs or
written communications may be filed without first obtaining leave of Court.” Jd. Goodman did
not seek leave of Court, and the Court declines to grant it sua sponte (on its own accord), The

Court will not consider this document® or other improperly filed documents.

III, Plaintiffs’ Motion to Compel And the Discovery Chart

 

Separately, Plaintiffs filed a Motion to Compel,’ seeking mandatory disclosures

  
 
  
  
  

documents from Goodman.® In the Motion to Compel, Plaintiffs claim that Goodman has failed
to produce necessary documents. Plaintiffs seek attorney’s fees related to the filing of
Motion to Compel. Plaintiffs state their intention to file a “Joint Statement detailing and
itemizing the specific discovery disputes at issue” and a commitment to “obtain Goodm
cooperation in preparing the Joint Statement.” (Mot. Compel 2, ECF No. 126.) Goodman did
not respond directly to the Motion to Compel, although his other filings address discovery.

Having reviewed the Motion to Compel, the Cour. ADMONISHES Goodman that failure

to comply with mandatory disclosures could result in the Court awarding Plaintiffs their

 

6 Even liberally construing the document as a surreply, rather than an amended response,
results in the same outcome: Goodman cites no authority to file a surreply without leavelof
Court, and the Court will not consider the document.

7 Despite the assistance of Counsel, Plaintiffs, like Goodman in his Discovery Mation,
failed to attach a separate brief in support of the Motion to Compel, in violation of Local Rule
7(F)(1). See E.D. Va. Loc. Civ. R. 7(F)(1) (“All motions, unless otherwise directed by the Court
and except as noted herein below . . . shall be accompanied by a written brief setting forth a
concise statement of the facts and supporting reasons, along with a citation of the authorities
upon which the movant relies.”), No permitted exception applies.

 

8 The Motion to Compel better represents appropriate courtroom decorum. Coungel for
Plaintiffs clearly identifies the disagreement between the parties and, without resorting to
colorful adjectives, seeks relief from the Court.

6
Je oe
Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 13 of 18

Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 7 of 10 Pagellb# 2608

attorneys’ fees incurred in filing motions and otherwise litigating over the necessary disco
The Court will not tolerate an unreasonable refusal to engage in discovery.

Shortly after filing the Motion to Compel, in apparent accordance with their stated

very.

intention in the Motion to Compel, Plaintiffs filed a “Statement Regarding Discovery Disputes,”

(the “Discovery Chart”). (ECF No. 136.) The Court acknowledges Plaintiffs’ effort to distill the

discovery dispute into a format that this Court often employs. But, for two reasons, the Court

cannot rely on the Discovery Chart to resolve the discovery dispute between Plaintiffs and

 

Goodman or to rule on the Motion to Compel.

First, upon review of the Discovery Chart, the Court cannot conclude that Good:

assisted in its preparation, as this Court would require. Indeed, Plaintiffs identify and complain

about this precise issue. In the Discovery Chart, Plaintiffs note that Goodman did not fil

responses to Plaintiffs’ first request for production of documents, instead “rest[ing]} on hig

objections.” (Disc. Chart 1 n.1, ECF No. 136 (citing Goodman’s Resp. Req. Docs., ECF No.

118).) Plaintiffs describe the efforts made to resolve the discovery dispute, stating that

“Goodman ignored Plaintiffs’ attempt to confer,” (id. 15), and “failed or refused to provide a

privilege log,” upon request, (id. 16). But the parties must jointly prepare and submit a

Discovery Chart. It is the wrong tool to use in this instance.

Second, although the Motion to Compel largely stays within bounds, the Discovety Chart

that purports to synthesize the disagreement for the Court plainly crosses the line. In the
Discovery Chart, Counsel for Plaintiffs expresses his frustration by again resorting to

unacceptable language, a tactic all the more bewildering considering that—as Counsel for
Plaintiffs well knows—the Discovery Chart should represent parties’ best effort to jointly

their arguments about discovery to the Court. It is difficult to interpret this document as

present

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 14 of 18
Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 8 of 10 PagelD# 2609

Plaintiffs’ best effort to “obtain Goodman’s cooperation in preparing the [Discovery Chart],”
(Mot. Compe! 3), or a good faith effort to represent Goodman’s position when it include
personal attacks against the pro se defendant.

Indeed, Counsel for Plaintiffs describes Goodman’s accusations as “hateful, hostile,
vulgar[,] and unprofessional,” before stating that Counsel for Plaintiffs “is no longer willing to
speak with Goodman via telephone.” (Disc. Chart 16.) Especially given Goodman’s pro Sse
status, the Court ADMONISHES Plaintiffs that a blanket refusal to engage litigants in arly kind
of telephonic communication risks violating the rules of this Court. Given the vitriol evinced in

Plaintiffs’ filings, it is difficult to conclude that the fault for the communication breakdown lies

 

at the feet of just one party.
The Court will not tolerate an unreasonable refusal to engage in discovery by any|party.
Failure to comply with discovery rules and procedures could result in the Court imposin:
sanctions on Plaintiffs or Goodman. Counsel for Plaintiffs shall be prepared, at the scheduled
Pretrial Conference, to address how he envisions resolving these communication issues to move
forward in this case. Given the apparent breakdown in communication to this point, the Court
will deny without prejudice the Motion to Compel. (ECF No. 126.)
IV._Motion for Protection Order
Lastly, the Court has reviewed the Motion for Protective Order submitted by Plaintiffs.

Plaintiffs represent that Plaintiffs and Negron met and conferred, and that Negron does nat

 

oppose the Motion for Protective Order. According to Plaintiffs, “Goodman failed to respond to
Plaintiffs’ attempt to confer.” (Mot. Protective Order 1, ECF No. 127.) Goodman did not

respond to the Motion for Protective Order. The Protective Order seems uncontroversial.

 
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 15 of 18

Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 9 of 10 PagelD# 2610

Because the Protective Order will bind all parties in the case, the Court will address the
Protective Order at the upcoming Initial Pretrial Conference.

V. Conclusion

Having reviewed the motions, and accompanying filings, the Court reminds parti¢s that it

expects all parties—counseled or not—to follow the Federal Rules of Civil Procedure, the Local

Rules for the Eastern District of Virginia, and all applicable law. Parties will act with the

professionalism and dignity befitting of this Court and will prepare to discuss discovery,

protective orders, and other pretrial matters at the scheduled July 31, 2019 Pretrial Conference.

The Court ADMONISHES all parties that failure to comply with the Federal or Local Rules or

this Court’s directives may result in sanctions.

To be crystal clear, neither party serves its interest, or the interest of justice, by

continuing to label the other side with nasty names. This is a defamation case. In such litigation,

one party usually thinks she or he has said something true or permissible, and the other party

feels so strongly otherwise that a lawsuit is initiated. Here, as in most defamation cases, each

side vehemently disagrees with each other’s characterization of events. But the proper

 

characterization of facts is what this case will determine. The parties will not persuade |

other. A jury, or judge, decides who is right, not the litigants. The parties shall cease engaging

in a non-stop screed against the other, and perhaps pause to recognize that doing so might not

just serve judicial efficiency, but also might demonstrate the rationality of their position relative

to the other’s.

For the reasons stated above, the Court will deny Goodman’s Discovery Motion.

(ECF

No. 109.) The Court will deny without prejudice Plaintiffs’ Motion for Sanctions, (ECF No.

 
Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 16 of :
" Case 3:17-cv-00601-MHL Document 154 Filed 07/25/19 Page 10 of 10 PagelD# 2611

121), and Plaintiffs’ Motion to Compel, (ECF No. 126). The Court will take under advisement
Plaintiffs’ Motion for Protective Order. (ECF No. 127).
An appropriate order shall issue.

Ss |
M ck

ala, /; United States District Judge
pate: 1/25/19

Richmond, Virginia

10

 
    
 

Case 1:18-cv-08653-VEC Document 83 Filed 07/29/19 Page 17 of 18

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YOR

215 JUL 90 AM GOL D. G. SWEIGERT, C/O
GENERAL DELIVERY
SOL UP RY, ROUGH AND READY, CA 95975

Spoliation-notice@mailbox.org

USS. District Court for the Southern District of New York
(FOLEY SQUARE)

D George Sweigert

Plaintiff
CIVIL CASE #: 1:18-C V-08653-VEC
Vv.

JUDGE VALERIE E. CAPRONI
Jason Goodman

Defendant

 

CERTIFICATE OF SERVICE

T hereby attest that a true copy of this letter has been sent to the following address¢es on
the 26th day of July, 2019

 

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
USS. District Court

500 Pearl Street

New York, New York 10007-1312

 

 
 

PRESS FIRMLY TO SEAL

©

  

PRESS FIRMLYTOSEAL =—=——1008 Mi

$7.35

R2305M1 48656-1141

 

 

 

 

3

VEC Document 83 Filed 07/29/®* Page 18 of 18

€

“UlBUR ~ BOATS. ASEaiqf “AISCA ABUINSUOD-jJsOd WiodJ PEW S| BGOfEaUs SIL

Case 1:18-cv-08653

 

 

 

 

PRIORITY’
«MAIL *

(, USPS TRACKING™ INCLUDED*

 

$ INSURANCE INCLUDED *

. saab PICKUP AVAILABLE

ov
* Domestic only

WHEN USED INTERNATIONALLY, Cs
“& CUSTOMS DECLARATION
LABEL MAY BE REQUIRED.

EXPECTED DELIVERY DAY: 07/29/19
USPS TRACKING NUMBER

AMMA I

  

FROM: es

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.or

 
 

TO: a om

Clerk of the Court, Room 200
US. District Court

500 Pear! Street

New York, New York 10007-1312

 

 

 

VISIT US AT USPS.COM?

PR EE ER RE cee em me

~y UNITED STA

 
